Citation Nr: 1527903	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-10 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to December 1980 and from April 1981 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) from September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record, and is located within the Veteran's claims file.  

In April 2015, the Veteran filed a claim for an increased rating his service-connected anxiety disorder.  However, the RO has not adjudicated this claim and the Board does not have jurisdiction over this issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A September 2008 rating decision from Denver, Colorado denied service connection for PTSD.  The RO noted that the Veteran had not been diagnosed with PTSD at an August 2009 VA examination and that service treatment records did not show evidence of a military sexual trauma.  Additionally, the RO noted that the Veteran had failed to respond to requests for information regarding the alleged in-service assault.  The appellant has provided additional details during the hearing.

The Veteran filed a notice of disagreement in August 2009 with this decision and in October 2009 provided a statement with details of the in-service assault.  In April 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge and he reported he was assaulted in approximately 1970 while stationed in Italy.  
A Report of Medical Examination dated May 1981 shows in the notes section a notation of depression and excessive worry and nervousness in 1974, 1975, and 1978 due to a running a business, resolved.

Service treatment records dated September 1974 show the Veteran received additional psychiatric treatment for anxiety related symptomatology.  The Report of Medical Examination dated December 1990 also notes that the Veteran received additional treatment for depression in 1975.  

A Report of Medical History dated August 1982 shows in the physician's summary section that he Veteran was treated for depression from 1973 to 1974.  The Veteran was noted to currently have worry and depression due to family separation.  A Report of Medical Examination dated December 1990 shows in the notes section that the Veteran was hospitalized for three days in 1970 for exhaustion.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for PTSD.  After obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records dated since January 2013.

2.  After completing the preceding development, the Veteran should be afforded a VA examination.  

Based on examination, the record and hearing testimony, the examiner should determine if the appellant has PTSD due to MST.  In regard to depression, the examiner should determine whether the symptom is a diagnosis in and of itself or related to the service connected anxiety disorder or PTSD (if such disorder exists).

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, to include all evidence associated with the record since the December 2014 supplemental statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

